Citation Nr: 1127817	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-00 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  The Veteran passed away on May [redacted], 2008.  The appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, denying the claims currently on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her December 2009 appeal to the Board, the appellant requested that she be scheduled for a hearing before a Board Member at her local RO.  The Veteran has not yet been scheduled for her requested hearing, and as such, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Board Member at her local RO at the earliest opportunity.  Notify her of the date, time, and location of the hearing and put a copy of this notification letter in the Veteran's claims file.  Once the appellant has been afforded the requested hearing, or in the event that she withdraws her hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


